Citation Nr: 1209803	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  08-32 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and son



ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1948 to March 1967.  He died in September 2007.  The appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from March 2008 rating decision in which the RO denied service connection for cause of the Veteran's death.  In April 2008, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2008, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that same month.

In October 2011, the appellant and her son testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

For the reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant when further action, on her part, is required.


REMAND

The Board's review of the claims file reveals that additional RO action in this appeal is warranted.

At the outset, the Board notes that, in this case, additional pertinent evidence-in particular, November 2011 private treatment records and internet research articles-was received by the Board after the issuance of the July 2011 supplemental SOC (SSOC), without waiver of RO consideration.  Under these circumstances, the Board has not alternative but to remand the matter on appeal for RO consideration in light of the additional evidence received, in the first instance, and for issuance of an SSOC reflecting such consideration.  See 38 C.F.R. §§ 19.31, 20.1304 (2011).  

The Board also finds that, prior to the RO's readjudication, additional development of the claim on appeal is warranted.

To establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially to his death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).  Service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that service- connected disability casually shared in producing death; rather, a causal connection must be shown.  Id.

In this case, as reflected on his death certificate, the Veteran died in September 2007 from pneumonia due to or as a consequence of congestive heart failure, atherosclerosis and chronic obstructive lung disease, with ventricular tachycardia as a significant condition contributing to death but not resulting in the underlying cause.  At the time of his death, service connection was in effect for psychotic depressive reaction, with anxiety reaction; abrasive scar upper left chest; and, post operative residual scar of the left leg.  The Board notes  that the appellant was previously advised that service connection was in effect for a malignant tumor of the lung (hence she previously contended that a service-connected malignant respiratory disorder caused the pneumonia which caused the Veteran's death).  However, an April 2011 report of contact reflects that the appellant was notified that this was error; service connection was not in effect for malignant tumor of the lung.  Rather, the June 1972 rating decision erroneously entered a diagnostic code pertaining to lung disorders (instead of diagnostic code pertaining to skin disorders) when evaluating the service-connected scar of the left leg.

During the October 2011 Board hearing, the appellant and her son testified, generally, that the Veteran's service-connected psychiatric disability caused or aggravated his heart disorder which was a contributory factor to the Veteran's death.

In a November 2011 private treatment record, the Veteran's cardiologist noted that the Veteran had received treatment for his cardiovascular disease for numerous years at the facility prior to his death.  The cardiologist listed the Veteran's causes of death, as noted on the death certificate, and also noted that the Veteran suffered from bipolar psychiatric disorder which certainly may have contributed to his significant atherosclerotic disease.  The cardiologist found that the Veteran's death from pneumonia and congestive heart failure was multifactorial and bipolar disorder was certainly a part of the contributing factors.

In a separate November 2011 private treatment record, the physician noted that medical literature was replete with reports of an association between bipolar disease and cardiovascular disease.  The physician reported that a well known study conducted in 2004 found that psychological factors ranked third on a list of the top nine risk factors for heart disease.  Thus, the physician concluded that there was an established association between psychiatric disability and heart disease.

The Board is also aware that the appellant has submitted various internet research articles indicating a general relationship between psychiatric disabilities and heart disorders.

While, collectively, the above-cited evidence suggests a possible relationship between the Veteran's death, resulting, in part, from cardiac disability and his service-connected psychiatric disability, such evidence-to include the speculative medical comment in the 2011 private treatment record, and the general internet research articles that are not specific to this Veteran-is not sufficient, alone, to grant the benefit sought on appeal.  See, e.g., Winsett v. West, 11 Vet. App. 420, 424 (1998) and Wallin v. West, 11 Vet. App. 509, 514 (1998).

Under these circumstances, the Board finds that a medical opinion-based on full consideration of the Veteran's documented medical history and the appellant's assertions, and supported by clearly stated rationale-is needed to resolve the claim for service connection for cause of the Veteran's death.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  Hence, the RO should arrange for the claims file to be reviewed by an appropriate physician to obtain the desired opinion.

While this matter is on remand, to ensure that all due process requirements are met, and that the record before the physician is complete, the RO should give the appellant another opportunity to provide evidence or information in support of her claim for service connection for the cause of the Veteran's death that is not currently associated with the claims file.  The RO's letter should explain what information and evidence is needed to substantiate the claim for service connection for the cause of the Veteran's death, consistent with Hupp v. Nicholson, 21 Vet. App. 342 (2007), as well as explain the respective responsibilities of VA and the appellant in obtaining additional evidence.  The RO should explain that she has a full one-year period for response.  See 38 U.S.C.A. § 5103 (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year VCAA notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the appellant provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  As indicated, the RO's adjudication of the claim should include consideration of all evidence associated with the claims file since the RO's last adjudication of the claim, to include the above-described evidence submitted directly to the Board.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should furnish to the appellant and her representative a letter requesting that the appellant provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for service connection for cause of the Veteran's death that is not currently of record.  

In explaining how to establish entitlement to service connection for the cause of the Veteran's death, the RO should ensure that its letter meets the notice requirements of Hupp (cited above).

The RO should clearly explain to the appellant that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the appellant responds, the RO should assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the appellant and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, or, a reasonable time period for the appellant's response has expired, the RO should forward the Veteran's entire claims file (to include a complete copy of this REMAND) to an appropriate VA physician for a comprehensive review of the record and opinion addressing the relationship, if any, between service or service-connected disability and the Veteran's death.

Specifically, the physician should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that a disability of service origin-in particular, psychotic depressive reaction with anxiety reaction-caused,  or contributed substantially or materially to cause, the Veteran's death.

In rendering the requested opinion, the physician should specifically consider and discuss the November 2011 private treatment records and the various internet research articles ( submitted to support a finding that the Veteran's psychiatric disability caused or contributed to cause the heart disease which was a contributing cause of death), all pertinent medical treatment reports of record (to include VA and private treatment records from the months prior to the Veteran's death), and the appellant's assertions.

The physician should set forth the complete rationale for the conclusions reached in a printed (typewritten) report.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all evidence (to particularly include all that added to the claims file since the RO's last adjudication of the claim) and legal authority.  

6.  If the benefit sought on appeal remains denied, the RO must furnish to the appellant and her representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


